Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 11
b.	Pending: 1-20
Claims 1-2, 11 and 13 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant 1/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130311717) over various embodiments.

Regarding independent claim 1, Kim discloses a semiconductor system (Figs. 1-2, 15A-15G) comprising: 
test mode or normal operating mode as described in [0179]. [0197] further elaborates w.r.t Fig. 13B way of adjusting a DQS_t-DQS_c to CK_t-CK_c relationship. The memory controller repeatedly delays DQS_t-DQS_c until transition from "0" to "1" is detected on the DQ bus. Fig. 15B shows signals DQ and DQS are to/from MPR block during read operation); and 
a second semiconductor device (12; Figs. 1, 2) configured to be synchronized with the strobe signal to latch input data generated from the 
wherein the test mode is an operation mode for adjusting the output moment of the strobe signal and an output moment of the first external data without performing the write operation and the read operation using a memory circuit (Fig. 15B shows MPR operation, which bypasses Memory Core and redirected to multipurpose register. As shown in Fig. 15B by dotted arrow, that DQ, DQS etc., are to/from MPR instead of Banks of Memory Array. [0179] describes two different modes based on A7 bit; 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Fig. 15B to Fig. 2 of Kim such that the test mode is an operation mode for adjusting the output moment of the strobe signal and an output moment of the first external data without performing the write operation and the read operation using a memory circuit in order to provide mechanism for setting mode register in a test mode as taught by Kim ([0009]).

Regarding claim 2, Kim discloses all the elements of claim 1 as above and further the test mode is an operation mode ([0179] describes test mode vs. normal operation mode) for adjusting the output moments of the strobe signal and the first external data that determine a point of time for detecting logic levels of the first external data (Fig. 13B and [0197]).

Regarding claim 3, Kim discloses all the elements of claim 1 as above and further the write operation and the read operation are 



    PNG
    media_image1.png
    845
    809
    media_image1.png
    Greyscale


a control circuit configured to be synchronized with the clock signal to generate a write test signal, a read test signal and a read enablement signal according to a logic level combination of the chip selection signal and the command/address signal and configured to delay the read test signal in synchronization with the clock signal to generate a read test delay signal; a control signal generation circuit configured to generate an input control signal which is enabled according to the write test signal, the read test signal and the read enablement signal and configured to generate an output control signal which is enabled when the read test delay signal is inputted to the control signal generation circuit ([0178]-[0283] describes read and write operations and delaying read and write operations); and 
a data input/output (I/O) circuit (I/O Circuit as shown in annotated Fig. 2 and also Fig. 19) configured to latch the input data in synchronization with the strobe signal to generate write data which are loaded on an I/O line, configured to latch read data which are generated from the write data loaded on the I/O line when the input control signal is inputted to the data I/O circuit, and configured to generate the output data from the latched read 

Regarding claim 8, Kim discloses all the elements of claim 4 as above and further the data I/O circuit (I/O Circuit as shown in annotated Fig. 2) comprises: 
a data input circuit configured to latch the input data in synchronization with the strobe signal to generate the write data which are transmitted through the I/O line when the write test signal is inputted to the data input circuit (bottom part of annotated Fig. 2 shows inside I/O Circuit, there are Receivers 35, Input Registers 36 and Write FIFO and Drivers 37 that operate with clock and strobe signal); and 
a data output circuit configured to latch the read data generated from the write data when the write test signal is enabled and the input control signal is inputted to the data output circuit and configured to generate the output data from the latched read data when the output control signal is inputted to the data output circuit (top part of annotated Fig. 2 shows inside I/O Circuit, there are Read Latch 25, MUX 26 and Drivers 27 that operate with clock and strobe signal).


an input buffer (Receiver 35; Fig. 2) configured to buffer the input data to generate write transmission data when the write test signal is enabled (DM signal; Fig. 2); and 
a write transmission circuit  (Input Registers 36; Fig. 2) configured to be synchronized with the strobe signal (DQS_t and DQS_c; Fig. 2) to latch the write transmission data and to generate the write data from the latched write transmission data.

Regarding claim 10, Kim discloses all the elements of claim 8 as above and further the data output circuit comprises: 
a read transmission circuit configured to buffer the read data to generate a read transmission data when the write test signal is enabled (Read Latch 25; Fig. 2); 
a pipe circuit configured to latch the read transmission data when the input control signal is enabled and configured to generate latch data from the latched read transmission data when the output control signal is enabled (MUX 26; Fig. 2); and 
.

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120002494) herein referred as Kim_second in view of Kim et al. (US 20130311717).

Regarding independent claim 11, Kim_second discloses a semiconductor device (Figs. 1-2, 9-10) comprising: 
a control signal generation circuit (test mode control circuit 100 as shown in Fig. 1 and 155 in Fig. 10) configured to generate an input control signal which is enabled during a write operation in a test mode and configured to generate an output control signal which is enabled during a read operation in the test mode (Fig. 10 along with [0103] describes generating a first test mode control signal (for enabling only a write operation) according to the parallel bit test command TC before the boot operation for the parallel bit test operation is completed, and generating a second test mode control signal (for enabling only write and read operations); and 

wherein the test mode is an operation mode for adjusting a generation moment of the strobe signal and an input moment of the input data without performing the write operation and the read operation using a memory circuit.
However Kim teaches a data input/output (I/O) circuit (Annotated Fig. 2 above shows I/O Circuit and Fig. 19 shows block 27, 35 (Data In/Out Port & MUX)) configured to generate write data from input data in synchronization with a strobe signal (DQS_t, DQS_C; Fig. 2) to transmit the write data to an I/O line, configured to store read data generated from the write data transmitted to the I/O line when the input control signal is inputted to the data I/O circuit (top part of annotated Fig. 2 shows inside I/O Circuit, there are Read Latch 25, MUX 26 and Drivers 27 that operate with strobe signal), and configured to output the stored read data as output data 
wherein the test mode is an operation mode for adjusting a generation moment of the strobe signal and an input moment of the input data without performing the write operation and the read operation using a memory circuit (Fig. 15B shows MPR operation, which bypasses Memory Core and redirected to multipurpose register. As shown in Fig. 15B by dotted arrow, that DQ, DQS etc., are to/from MPR instead of Banks of Memory Array. [0179] describes two different modes based on A7 bit; normal vs. test mode. In a normal operating mode, Memory Core is accessed; whereas in a test mode and when A2 is enabled for MPR operation, multipurpose registers being accessed).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to Kim_second such that a data input/output (I/O) circuit configured to generate write data from input data in synchronization with a strobe signal to transmit the write data to an I/O line, configured to store read data generated from the write data transmitted to the I/O line when the input 

Regarding claim 12, Kim_second and Kim together disclose all the elements of claim 11 as above and through Kim further the write operation and the read operation are sequentially performed in the test mode (Fig. 2 along with [0120]-[0123] describes sequential read and write operation).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to modified Kim_second such that the write operation and the read operation are sequentially performed in the test mode in order to provide mechanism for setting mode register in a test mode as taught by Kim ([0009]).

Regarding claim 13, Kim_second and Kim together disclose all the elements of claim 11 as above and through Kim further the test mode is an 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to modified Kim_second such that the test mode is an operation mode for adjusting a generation moment of the strobe signal and an input moment of the input data when a logic level combination of the output data is different from a logic level combination of the input data in order to provide mechanism for setting mode register in a test mode as taught by Kim ([0009]).

Regarding claim 18, Kim_second and Kim together disclose all the elements of claim 11 as above and through Kim further the data I/O circuit (Annotated Fig. 2 above shows I/O Circuit and Fig. 19) comprises: 
a data input circuit configured to latch the input data in synchronization with the strobe signal to generate the write data which are transmitted through the I/O line when the write test signal is inputted to the data input circuit (bottom part of annotated Fig. 2 shows inside I/O Circuit, 
a data output circuit configured to latch the read data generated from the write data when the write test signal is enabled and the input control signal is inputted to the data output circuit and configured to generate the output data from the latched read data when the output control signal is inputted to the data output circuit (top part of annotated Fig. 2 shows inside I/O Circuit, there are Read Latch 25, MUX 26 and Drivers 27 that operate with strobe signal).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to modified Kim_second such that a data input circuit configured to latch the input data in synchronization with the strobe signal to generate the write data which are transmitted through the I/O line when the write test signal is inputted to the data input circuit; and a data output circuit configured to latch the read data generated from the write data when the write test signal is enabled and the input control signal is inputted to the data output circuit and configured to generate the output data from the latched read data when the output control signal is inputted to the data output circuit in order to provide 

Regarding claim 19, Kim_second and Kim together disclose all the elements of claim 18 as above and through Kim further the data input circuit comprises: 
an input buffer (Receiver 35; Fig. 2) configured to buffer the input data to generate write transmission data when the write test signal is enabled (DM signal; Fig. 2); and 
a write transmission circuit (Input Registers 36; Fig. 2) configured to be synchronized with the strobe signal (DQS_t and DQS_c; Fig. 2) to latch the write transmission data and to generate the write data from the latched write transmission data.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to modified Kim_second such that an input buffer configured to buffer the input data to generate write transmission data when the write test signal is enabled; and a write transmission circuit configured to be synchronized with the strobe signal to latch the write transmission data and to generate the write data 

Regarding claim 20, Kim_second and Kim together disclose all the elements of claim 18 as above and through Kim further the data output circuit comprises: 
a read transmission circuit configured to buffer the read data to generate a read transmission data when the write test signal is enabled (Read Latch 25; Fig. 2); 
a pipe circuit configured to latch the read transmission data when the input control signal is enabled and configured to generate latch data from the latched read transmission data when the output control signal is enabled (MUX 26; Fig. 2); and 
an output buffer configured to buffer the latch data to generate the output data (Drivers 27; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to modified Kim_second such that a read transmission circuit configured to buffer the read data to generate a read transmission data when the write test signal is enabled; a pipe circuit configured to latch the read transmission data when .

Allowable Subject Matter
Claims 5-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 12/28/2020 with respect to independent claims 1 and 11 have been considered but are moot because the new ground of rejection rely on new sections of previously applied reference Kim et al. (US 20130311717). Fig. 15B along with corresponding sections of the Specification disclose MPR operation, which bypasses Memory Core and redirected to multipurpose register. As shown in Fig. 15B by dotted arrow, that DQ, DQS etc., are to/from MPR instead of Banks of Memory Array. Page 10 and 13 of Remarks refers to paragraph 
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arai et al. (US 20100182857)
Hyun et al. (US 20180061472)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/11/2021